Curia.

Papers were delivered to us m this cause some days ago, upon a motion for a mandamus against a sheriff, commanding him to execute a conveyance of land. *295They amount to about half a quire of paper; and go into a minute, complicated and tedious detail of judgments, redemptions and a series of incidental transactions, which it becomes necessary for us to examine and arrange before we can decide the points presented. No abstract was furnished to us ; and we have not time, at the present term, to make one for ourselves. Of course, the matter must remain undecided till the next term.
We take this occasion to suggest to the bar, that,^in cases of this character, it would facilitate and expedite the right understanding and decision of the motion, and save us much labor, if in addition to the points and authorities, counsel would furnish us with ‘an abstract of the facts of the case, according to their understanding of them. We mean by this, such a sketch or outline, as every gentleman would naturally form for his own use, in the progress of his examination as counsel. It gives the Court a bird’s-eye view, which they can very readily and accurately fill up and correct from the body of the papers; while it will not, in general, add much to the labors of counsel.